DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "nozzle sleeve portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 puts forth that the diameter of the threaded portion is “approximately equal” to the diameter of the sleeve portion. The limitation is unclear, as the metes and bound of the limitation are not defined. It is not clear what tolerance would fall within the range of values being approximately equal. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2006/0185859) in view of Avant (US 4,119,153).
Regarding claim 11, Lin discloses valve body and nozzle assembly for a fire extinguisher comprising:
a valve body (figure 7, item 1) including a nozzle connection having a valve body threaded portion (threaded portion of 1) and a valve body sleeve portion (downstream portion of threaded portion in figure 7 of item 1); and
a nozzle (item 100) including a proximal end (items 34/35 side) having a valve body connection (item 35) with a nozzle threaded portion (item 35 is a threaded connection) in engagement with the valve body threaded portion, a nozzle sleeve portion (3) in engagement with the valve body sleeve portion (see figure 7), and the nozzle sleeve portion (3) is immediately adjacent the nozzle threaded portion (item 35 being a threaded connection) (Figure 7, the step portion transitions into the threaded portion).
Lin fails to disclose the material of the nozzle.
Avant discloses a similar system where the nozzle (32) is made of a plastic material (col. 2, line 66- col. 3, line 11).
In the same field of fire extinguishing and connection devices it would have been obvious to one skilled in the art at the filing date of the invention to modify Lin by using a plastic material as taught by Avant, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. /n re Leshin, 125 USPQ 416. Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Regarding claim 12, a modified Lin discloses wherein the valve body sleeve portion (downstream portion of threaded portion in figure 7 of item 1) circumscribes the nozzle connection and the valve body sleeve portion is located adjacent a step in the nozzle (see figure 7, the larger step of the two steps depicted as a part of the nozzle sleeve portion), and the nozzle is made of a nylon material (Avant, Column 2, line 68), but is silent as to whether the valve body is metallic.
Figure 7 depicts element 2 as being metallic Figure 7; See MPEP Section 608.02 XI. The drawing symbols indicate that the valve body is metallic). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the valve body of a metallic material, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416. Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.). 
Regarding claim 13, a modified Lin further discloses wherein the valve body sleeve portion (downstream portion of threaded portion in figure 7 of item 1) separates the valve body threaded portion (threaded portion of 1) from an outlet (item 32) of the nozzle connection (Figure 7) and a distal edge of the outlet of the nozzle connection is defined by a lip (2) and the lip is located on an opposite side of the valve body sleeve portion from the valve body threaded portion relative to a longitudinal axis of the nozzle connection (Figure 7).
Regarding claim 14, a modified Lin further discloses an outer diameter of the nozzle threaded portion is approximately equal to an outer diameter of nozzle sleeve portion (As best understood, Figure 7). Modified Lin further appears to disclose wherein the valve body sleeve portion includes an axial length greater than an axial length of one rotation of threads on the valve body threaded portion (see figure 7). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the valve body sleeve portion including an axial length greater than an axial length of one rotation of threads on the valve body threaded portion, since it has been held that a device is not patentably distinct “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device.” Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 15, a modified Lin further discloses wherein valve body sleeve portion includes a constant outer diameter and the nozzle sleeve portion includes a constant outer diameter (diameters of sleeve portions are constant).
Regarding claim 16, modified Lin further discloses wherein the nozzle sleeve portion (3) includes at least one projection extending radially outward from the nozzle sleeve portion (the smaller step of the two steps in element 34 extends radially outward from sleeve portion) and the at least one projection is plastically deformable (the nozzle is made of plastic, and is therefore deformable).
Regarding claim 22, modified Lin further discloses wherein the step (see figure 7, the larger step of the two steps depicted as a part of the nozzle sleeve portion) in the nozzle abuts the lip (item 2) (Figure 7).
Regarding claim 23, a modified Lin further discloses wherein the valve body sleeve portion (downstream portion of threaded portion in figure 7 of item 1) separates the valve body threaded portion (threaded portion of 1) from an outlet (item 32) of the nozzle connection (Figure 7) and the outlet of the nozzle connection is at least partially .
Claims 11-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2006/0185859) in view of Avant (US 4,119,153) and Richards (US 2008/0245282).
Regarding claim 17, a modified Lin further discloses wherein the valve body sleeve directly contacts the nozzle sleeve portion (Figure 7), but fails to disclose the contact forming an interference fit. 
Lin discloses the valve body and nozzle sleeve portion being formed by a screw thread connection.
Richards discloses a nozzle that includes elements connected by a screw thread connection, but also discloses that an interference fit may be used as an alternative to a screw thread fit (Paragraph 46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Lin with the disclosures of substituting the screw thread fit with an interference fit, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically assembly of the constituent parts in the system, where the means of connection is not a critical element.
Claims 1-9, 18 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (2006/0185859) in view of Avant in view of Freed (2018/0106399).
Regarding claim 1, Lin discloses a valve body and nozzle assembly for a fire extinguisher comprising:
a valve body (item 1 in figure 7) including a nozzle connection having a valve body threaded portion (see figure 6, threaded portion of fire extinguisher) and a lip (2) defining a distal edge of an outlet of the nozzle connection (Figure 7); and

Lin fails to disclose the material of the nozzle.
Avant discloses a similar system where the nozzle (32) is made of a plastic material (col. 2, line 66- col. 3, line 11).
In the same field of fire extinguishing and connection devices it would have been obvious to one skilled in the art at the filing date of the invention to modify Lin by using a plastic material as taught by Avant, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416. Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Lin fails to disclose includes a root portion having at least one radius of curvature extending between adjacent rows of a thread of the nozzle threaded portion.
However, Freed teaches a connection teaching different types of threaded connections (figures 2- 6) including one with at least one radius of curvature extending between rows of a thread (see figures 3 and 4, rounded threaded corners) with flat root portions there between.
The substitution of one known element (general threads) as taught by Lin for another (rounded threads) as taught by Freed would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have 
Regarding claim 2, a modified Lin further teaches wherein the at least one radius of curvature includes a first radius at an intersection of a proximally facing threaded surface and the root portion and a second radius at an intersection of a distally facing threaded surface and the root portion (see figures 3-4, modification shows the flat and rounded portions).
Regarding claim 3, a modified Lin further teaches wherein the root portion includes a flat portion between the first radius and the second radius (see figures 3-4), but fails to disclose the first radius being different from the second radius.
Freed discloses the general condition of optimizing root radius (Paragraph 6), in order to improve thread interface and prevent failure (Paragraph 4). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize modified Lin to include the first radius being different from the second radius, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill in the art would have been motivated by the disclosures of Freed to optimize the root radii of modified Lin to feature not equal radii, in order to improve thread interface and prevent failure.
Regarding claim 4, Lin further discloses wherein a valve body sleeve portion (downstream portion of threaded portion in figure 7 of item 1) separates the valve body threaded portion from the outlet of the nozzle connection, the lip (2) is located on an opposite side of the valve body sleeve portion from the valve body threaded portion relative to a longitudinal axis of the threaded connection (Figure 7), and the nozzle sleeve portion is immediately adjacent the nozzle threaded portion (Figure 7).
Regarding claim 5, Lin further discloses the valve body sleeve portion (downstream portion of threaded portion in figure 7 of item 1) includes a radially inward facing surface relative to the longitudinal axis of the nozzle connection (The internal face of the flow channel, depicted in Figure 7). Modified Lin further appears to disclose wherein the valve body sleeve portion includes an axial length greater than an axial length of one rotation of threads on the valve body threaded portion (see figure 7). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the valve body sleeve portion including an axial length greater than an axial length of one rotation of threads on the valve body threaded portion, since it has been held that a device is not patentably distinct “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device.” Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 6, Lin further discloses wherein valve body connection includes a nozzle sleeve portion (3) distal of the nozzle threaded portion and the nozzle sleeve portion is located adjacent a step in the nozzle (larger step of item 34), and the step in the nozzle abuts the lip (2) (Figure 7).
Regarding claim 7, Lin further discloses wherein the nozzle sleeve portion includes at least one projection (the smaller step on item 34) extending radially outward from the nozzle sleeve portion (the projection step extends radially outward from sleeve portion), and the nozzle is made of a nylon material (Avant, Column 2, line 68), but is silent as to whether the valve body is metallic.
Figure 7 depicts element 2 as being metallic Figure 7; See MPEP Section 608.02 XI. The drawing symbols indicate that the valve body is metallic). 

Regarding claim 9, a modified Lin teaches wherein the nozzle includes an internal fluid passage in fluid communication with an internal fluid passage in the valve body (flow through system during dispersal), and the nozzle is made of a nylon material (Avant, Column 2, line 68), but is silent as to whether the valve body is metallic.
Figure 7 depicts element 2 as being metallic Figure 7; See MPEP Section 608.02 XI. The drawing symbols indicate that the valve body is metallic). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the valve body of a metallic material, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416. Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.). 
Regarding claim 18, a modified Lin teaches wherein the nozzle threaded portion includes a thread (Figure 7), but fails to disclose a first radius at an intersection of a 
However, Freed discloses a connection teaching different types of threaded connections (figures 2- 6) including one with a first radius at an intersection of a proximally facing threaded surface of the thread and a flat portion of a root portion and a second radius at an intersection of a distally facing threaded surface and a flat portion of another root portion includes a root portion having at least one radius of curvature extending between adjacent rows of a thread of the nozzle threaded portion (Figures 3 and 4, each of the connections feature rounded corners with flat portions therebetween and each of the rounded portions have a radius). 
The substitution of one known element (general threads) as taught by Lin for another (rounded threads) as taught by Freed would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely, a reliable thread type. In addition, Freed further teaches this configuration of a thread allows for reduced stress. 
Regarding claim 21, modified Lin fails to disclose wherein the first radius is different from the second radius.
Freed discloses the general condition of optimizing root radius (Paragraph 6), in order to improve thread interface and prevent failure (Paragraph 4). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize modified Lin to include the first radius being different from the second radius, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill .
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (2006/0185859) in view of Avant, Freed (2018/0106399) and Richards.
Regarding claim 8, a modified Lin further discloses wherein the valve body sleeve directly contacts the nozzle sleeve portion (Figure 7) but fails to disclose the contact forming an interference fit. 
Lin discloses the valve body and nozzle sleeve portion being formed by a screw thread connection.
Richards discloses a nozzle that includes elements connected by a screw thread connection, but also discloses that an interference fit may be used as an alternative to a screw thread fit (Paragraph 46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Lin with the disclosures of substituting the screw thread fit with an interference fit, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically assembly of the constituent parts in the system, where the means of connection is not a critical element.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2006/0185859) in view of Avant in view of Freed (2018/0106399) in further view of Cover (2006/0175067).
Regarding claim 16, a modified Lin fails to teach a projection extending radially outward from the nozzle sleeve portion or in other terms a nonfunctional descriptive material feature (i.e. a label/marking). Thus, although this appears to be a structural 
Cover teaches using a projection (item 110) that would extend radially outward upon placement onto different components.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a label, whether manufactured separately or machined onto the component, onto the system of Lin from the teachings of Cover, the motivation is this is well understood and would yield predictable results, namely, the identification of each component. The Examiner notes that although Cover teaches the feature on a different component, labels and the like could be applied to any component.
Modified Lin includes a plastic structure, which makes each of its components, including the projection plastically deformable.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2006/0185859) in view of Avant in view of Freed (2018/0106399) in further view of Cover (2006/0175067).
Regarding claim 7, a modified Lin discloses and the nozzle is made of a nylon material (Avant, Column 2, line 68), but is silent as to whether the valve body is metallic.
Figure 7 depicts element 2 as being metallic Figure 7; See MPEP Section 608.02 XI. The drawing symbols indicate that the valve body is metallic). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the valve body of a metallic material, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416. Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious 
 	Modified Lin further fails to teach a projection extending radially outward from the nozzle sleeve portion or in other terms a nonfunctional descriptive material feature (i.e. a label/marking). Thus, although this appears to be a structural “projection” it appears that this is simply nonfunctional descriptive material on the system serving no functional purpose other than to know the appropriate size of the component.
Cover teaches using a projection (item 110) that would extend radially outward upon placement onto different components.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a label, whether manufactured separately or machined onto the component, onto the system of Lin from the teachings of Cover, the motivation is this is well understood and would yield predictable results, namely, the identification of each component. The Examiner notes that although Cover teaches the feature on a different component, labels and the like could be applied to any component.
Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive.
As to Applicant’s position that the sleeve is not immediately adjacent the threaded portion, the sleeve portion transitions into the threaded portion by means of the flat portion.
As to Applicants position that the threaded portion is not connected to element 1 because of a collar portion, Examiner disagrees. Examiner finds no evidence that the supposed collar portion would affect the claimed relationship.
Applicant’s arguments with respect to claim(s) 1, pertaining to the lip have been considered but are moot because the new ground of rejection does not rely on any .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER R DANDRIDGE/            Examiner, Art Unit 3752                                                                                                                                                                                            
/STEVEN M CERNOCH/            Primary Examiner, Art Unit 3752